DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 19 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/782,203 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview on 22 January 2021 and an email communication on 25 January 2021 with John Routon.

The application has been amended as follows: 
Claim 15. 	(Currently Amended) A method of providing a thermoformed article, the method comprising extruding a sheet comprising polymeric materials, 

conditioning the sheet with an outer surface of a rotating roller and the outer surface of the rotating roller has a surface roughness of greater than or equal to about 100 Ra (microinches) and less than about 340 Ra (microinches) to block axial and circumferential movement of the sheet relative to a longitudinal axis of the rotating roller, 
rotary thermoforming the sheet onto a mold to provide an article-blank web, and 
cutting the article-blank web to provide the thermoformed article having a clarity of about or greater than about 54.6% as measured using ASTM D 1746, 
wherein the rotary thermoforming stage includes applying the sheet to a rotary thermoformer, the rotary thermoformer including a rotor mounted to rotate about a rotation axis of the rotary thermoformer, the mold which is coupled to the rotor for rotation therewith, and a curl-blocking strip coupled to the rotor and including a plurality of protrusions that extend radially outward away from the rotor toward the sheet to engage and block the sheet from curling away from the rotor during the rotary thermoforming stage.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Winstead in view of Sienkiewicz teaches all the claimed limitations including that a surface roughened texture on a polymer can be embossed into any suitable surface roughness texture (Office Action dated on 08/20/2020, page 4-6), but does not specifically teach that a first surface roughness of the outer surface of a rotating roller for conditioning a sheet is greater than or equal to about 100 Ra 
Although Sienkiewicz teaches that any surface roughness can be applied to a polymer sheet, Sienkiewicz is silent to a specific range of the surface roughness and does not teach the surface roughness is relevant to control the movement of the polymer sheet and the clarity of a final sheet. Moreover, although it would be theoretically acceptable that the smoother the surface roughness of an object made of a transparent polymeric material would result in the greater clarity of the object, it would not be obvious to condition a preform of the object to the surface roughness in order to achieve the (final) object with a desired clarity. In addition, the surface roughness for the intended function of blocking axial and circumferential movement of the polymer sheet would not always cause to achieve the greater clarity. Rather, the greater surface roughness for the better intended function of controlling the movement of the polymer sheet may adversely deteriorate the clarity of a final product. Thus, the recited range of surface roughness for the portion of the outer surface of the rotating roller is critical to achieving the unexpected result of providing the claimed clarity of the thermoformed article and blocking axial and circumferential movement of the sheet for improved control of the sheet, and thus, modified Winstead does not teach the method of providing a thermoformed article as recited in claim 1.
Winstead in view of Sienkiewicz does not teach or suggest the limitation of claim 1. Thus, the independent claim 1 is allowable, and claims 2-9, and 21 are allowable as being dependent from the allowable claim 1. 
Regarding claims 10 and 15, the claims include the following limitation in common: 
“conditioning the sheet with an outer surface of a rotating roller and the outer surface of the rotating roller has a surface roughness of greater than or equal to about 100 Ra (microinches) and less than about 340 Ra (microinches) to block axial and circumferential movement of the sheet relative to a longitudinal axis of the rotating roller” and 
 “to provide the thermoformed article having a clarity of about or greater than about 54.6% as measured using ASTM D 1746.”
	Winstead in view of Sienkiewicz does not teach or suggest the limitation of claims 10 and 15 for the same reason set forth above regarding claim 1. Thus, the independent claims 10 and 15 are allowable, and claims 11-14, 22, and 24 and claim 23 are allowable as being dependent from the allowable claims 10 and 15, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744